Citation Nr: 1203278	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  10-20 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis, to include as due to service-connected diabetes mellitus and posttraumatic stress disorder.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

3.  Entitlement to service connection for sarcoidosis, to include as due to exposure to herbicide agents.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for erectile dysfunction, to include as due to service-connected diabetes mellitus and posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).

The issues of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, entitlement to service connection for sarcoidosis, and entitlement to service connection for erectile dysfunction are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has rheumatoid arthritis that is related to his service-connected posttraumatic stress disorder (PTSD).

2.  The Veteran's tinnitus is related to active duty service.


CONCLUSIONS OF LAW

1.  Rheumatoid arthritis is related to the Veteran's service-connected PTSD.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

2.  Tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues involving the Veteran's claims for entitlement to service connection for rheumatoid arthritis and tinnitus.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  This is so because the Board is taking action favorable to the Veteran by granting entitlement to service connection for rheumatoid arthritis and tinnitus.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  "[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). 

Additionally, service connection may be granted where a disability is determined to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

I.  Rheumatoid Arthritis

The Veteran contends that his current rheumatoid arthritis was caused by his service-connected diabetes mellitus and PTSD.  During an October 2011 hearing before the Board, the Veteran testified that research linked his rheumatoid arthritis, which was an immune system disease, to PTSD.  In support of his contentions, he submitted medical treatise information addressing PTSD and physical illness and general information on rheumatoid arthritis.

The Veteran's service treatment records are negative for any complaints or findings of rheumatoid arthritis.  The Veteran's personnel records reflect that he was awarded the Combat Infantryman Badge and an Army Commendation Medal with Valor Device.

Private medical treatment records from October 2000 through July 2008 reflect diagnoses of and treatment for rheumatoid arthritis beginning as early as October 2000.  

An August 2008 VA treatment record notes that the Veteran had a history of severe rheumatoid arthritis since February 2000 and that he was under the care of a rheumatologist and on several pain medications.  The diagnosis was rheumatoid arthritis.  

In a December 2009 private treatment letter, K.T., M.D., the Veteran's treating physician for rheumatoid arthritis, opined that the Veteran's PTSD "contributed to the evolution of" his rheumatoid arthritis.  Dr. K.T. explained that the Veteran has an inflammatory disease process which "has actually been present clinically since about 1975 within 6 or 7 years of the initial exposure [to Agent Orange] which now is the manifestation that I have outlined."  Dr. K.T. concluded that the Veteran's disease process, which includes rheumatoid arthritis, "begins with significant symptoms that were unrecognized as such in 1975."

In August 2010, the Veteran underwent a VA examination.  The Veteran reported onset of his symptoms in 1975, but the VA examiner noted that diagnosis was not confirmed until February 2000 according to the evidence in the claims file.  Per the Veteran's report, clinical manifestations included decreased energy, which progressed to weakness and pain within his joints and back.  The Veteran complained that his pains involved his hands, feet, and knees, but that it was "something all the time and indifferent places at different times."  The Veteran also reported symptoms including migratory joint pains which "never go away," as well as aching of the bilateral ribs.  Physical examination revealed that rheumatoid arthritis was still present.  There was mild joint tenderness with range of motion of the bilateral ankles, knees, and wrists, as well as some ulnar deviation of the bilateral wrists, left greater than right.  The diagnosis was rheumatoid arthritis.  After reviewing the Veteran's claims file, including the December 2009 letter from Dr. K.T., the VA examiner concluded that the Veteran's rheumatoid arthritis was "less likely than not caused by or a result of his post traumatic stress disorder."  The VA examiner explained that there was "no direct relationship between post traumatic stress disorder and rheumatoid arthritis."

After a thorough review of the evidence of record, the Board concludes that service connection for rheumatoid arthritis is warranted.  There is a current diagnosis of rheumatoid arthritis.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation). 

In addition, the medical evidence of record is in equipoise as to whether the Veteran's current rheumatoid arthritis is related to his service-connected PTSD.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. §§ 3.303; see Allen, 7 Vet. App. 439 (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  Specifically, although the August 2010 VA examiner found that the Veteran's rheumatoid arthritis was not related to his PTSD because there was no "direct relationship" between the two, a December 2009 private medical treatment letter links the Veteran's rheumatoid arthritis to his PTSD.

Although the evidence shows that the August 2010 VA examiner reviewed the Veteran's claims file while the December 2009 private medical treatment letter does not note such a review, the August 2010 VA examiner's opinion does not appear to be based upon or supported by any evidence in the claims file that was not reviewed by the December 2009 private physician.  Thus, the VA examiner's review of the claims file does not make the August 2010 VA examiner's opinion more probative than the December 2009 private physician's opinion.  In addition, neither the August 2010 VA examiner nor the December 2009 private physician provided any significant supporting rationale for their opinions.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Accordingly, neither the opinion provided by the August 2010 VA examiner nor the opinion provided by the December 2009 private physician is more probative.  Thus, the Board concludes that the evidence is at least in equipoise with regard to the issue of whether the Veteran's rheumatoid arthritis is related to his service-connected PTSD; therefore, with application of the benefit of the doubt doctrine, service connection for rheumatoid arthritis is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


II.  Tinnitus

The Veteran contends that service connection for tinnitus is warranted.  During his October 2011 hearing before the Board, the Veteran testified that he was exposed to acoustic trauma during service and that he has had tinnitus continuously since that time.  Specifically, he reported that, while retreating from a claymore mine that he set up, the mine went off when he was approximately 10 meters away and threw him about 10 more meters forward.  He noted that something had tripped the wire on the mine.  He stated that he has had ringing in his ears continuously since that time.  The Veteran noted that he worked in textiles for 42 years after service discharge, but that he did not work around high frequency sounds.

The Veteran's service treatment records are negative for any complaints of or diagnoses of tinnitus.  The Veteran's October 1968 pre-induction examination reflects that his ears were normal on examination.  In a report of medical history, completed at that time, the Veteran denied a history of ear, nose and throat trouble as well as running ears.  Similarly, the Veteran's February 1971 separation examination shows that his ears were normal.  In a report of medical history, completed at that time, the Veteran denied a history of ear, nose or throat trouble as well as running ears.

An August 2008 VA treatment record reflects that the Veteran reported a history of tinnitus since Vietnam.  The diagnosis was tinnitus.  

In April 2009, the Veteran underwent a VA audiological examination.  The Veteran complained of bilateral tinnitus, which he noted was a daily annoyance for 35 years.  He stated that he worked in light weapons infantry during service and that he had combat in Vietnam for one year.  He indicated that, prior to service, he worked as a textile mill warehouse worker for two years.  He noted that, after service discharge, he worked as a textile mill warehouse manager for more than 40 years, and that he wore ear protection in some areas.  He reported that he sometimes used a chainsaw with ear protection.  He also stated that he had a lifetime hobby of woodworking and wore ear protection in the later years.  The Veteran noted that his tinnitus was constant.  The VA examiner reported that the Veteran's tinnitus was as likely as not a symptom associated with hearing loss.  After reviewing the Veteran's claims file, the VA examiner opined that the Veteran's "tinnitus is less likely as not (less than 50/50 probability) caused by or a result of noise trauma during military service."  The only rationale provided was that the Veteran "reports tinnitus onset as 35 years prior to today's evaluation."

After a thorough review of the evidence of record, the Board concludes that service connection for tinnitus is warranted.  There is evidence of a current diagnosis of tinnitus.  Degmetich, 104 F.3d at 1333 (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Although the Veteran's service treatment records are negative for any complaints of or treatment for tinnitus during service, the Veteran reported acoustic trauma and onset of tinnitus symptoms during active duty service.  As previously noted, the Veteran's service personnel records reveal that he had combat service, as he was awarded the Combat Infantryman Badge and the Army Commendation Medal with Valor Device.  See 38 U.S.C.A. § 1154(b) (West 2002) (noting that for combat veterans, VA accepts satisfactory lay evidence of service incurrence if consistent with service circumstances and conditions).  The Veteran submitted statements alleging that he had acoustic trauma during service and that he developed ringing in his ears at that time.  Because the Veteran had combat service and the evidence of record is consistent with his statements, his lay statements are accepted as satisfactory evidence of inservice acoustic trauma.

The Board acknowledges that the April 2009 VA examiner found that the Veteran's tinnitus was not related to service because he reported a 35-year history of chronic tinnitus, which would place the onset of the Veteran's tinnitus in approximately 1974, three years after his discharge from service.  However, in an August 2008 VA treatment record, the Veteran reported that his tinnitus began during active duty service in Vietnam.  The April 2009 VA examiner did not address this evidence in favor of the Veteran's claim.  In addition, the April 2009 VA examiner did not provide any supporting rationale for the opinion that the Veteran's tinnitus was not related to his inservice noise exposure, aside from noting the Veteran's reported date of onset.  Thus, the Board does not afford significant weight to the April 2009 VA examiner's opinion.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record); see Prejean, 13 Vet. App. at 448-9 (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).

The Board finds the Veteran's statements with respect to the history of his tinnitus to be credible to establish continuity of symptomatology since service discharge.  Specifically, in an August 2008 VA treatment record and during an October 2011 hearing before the Board, the Veteran reported that he has had symptoms of tinnitus continuously since active duty service in Vietnam.  Although the Veteran reported during his April 2009 VA examination that he had symptoms of tinnitus for 35 years, which would place the onset date in 1974, three years after his discharge from service, based on the Veteran's other statements of record, the Board concludes that the Veteran's statement during his April 2009 VA examination was likely an estimation of the amount of time that he experienced symptoms of tinnitus.  In his May 2010 substantive appeal, he noted that he felt that he was tricked by the question from the examiner relating to his tinnitus.  Thus, although there is some discrepancy in the Veteran's reported date of onset of his tinnitus symptoms, the Board affords the Veteran the benefit of the doubt and concludes that the Veteran's statements indicate that his tinnitus symptoms began during active duty service and have continued regularly since that time.  See Jandreau, 492 F.3d at 1377 (holding that lay evidence can be competent and sufficient to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional); Charles v. Principi, 16 Vet. App. 370, 374   (2002) (lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).  Accordingly, the Board accepts the Veteran's statements as competent and credible evidence that the Veteran has had tinnitus symptomatology consistently since service discharge.  See Buchanan, 451 F.3d at 1337. 

Accordingly, as there is evidence of inservice incurrence of acoustic trauma, current diagnoses of tinnitus, and continuity of symptomatology since service discharge, service connection for tinnitus is warranted.  Gilbert, 1 Vet. App. 49. 


ORDER

Service connection for rheumatoid arthritis is granted.

Service connection for tinnitus is granted.


REMAND

After reviewing the Veteran's claims file, the Board concludes that additional development is necessary in order to comply with VA's duty to assist with regard to the Veteran's claims for entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, entitlement to service connection for sarcoidosis, and entitlement to service connection for erectile dysfunction.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

In an April 2011 statement, the Veteran reported that he was receiving disability compensation from the Social Security Administration (SSA).  As the duty to assist extends to obtaining SSA records where they may be relevant to the issues under consideration, remand is required for the RO to obtain the Veteran's SSA records.  Murinscak v. Derwinski, 2 Vet. App. 363, 370 (1992). 

In addition, the RO should provide the Veteran with a VA examination with regard to his peripheral neuropathy of the bilateral upper extremities.  Although the May 2009 VA examiner diagnosed diabetic neuropathy of the bilateral lower extremities but did not note a diagnosis of peripheral neuropathy in the bilateral upper extremities, during his October 2011 hearing before the Board, the Veteran argued that the May 2009 VA examination was insufficient with regard to his claimed peripheral neuropathy of the bilateral upper extremities.  Specifically, the Veteran stated that the VA examiner did not provide any diagnostic tests to determine whether there was peripheral neuropathy in the bilateral upper extremities, including an electromyography (EMG) or nerve conduction studies.  The Veteran noted that he had symptoms including tingling, prickly hear, and a burning sensation in his upper extremities.  Accordingly, the RO should provide the Veteran with a neurological examination to determine whether he has peripheral neuropathy in the bilateral upper extremities, and if so, the etiology of his peripheral neuropathy, to include whether the peripheral neuropathy is related to inservice exposure to Agent Orange.

Review of the Veteran's claims file reflects that he has not been afforded a VA examination addressing the etiology of his sarcoidosis.  In that regard, the RO should provide the Veteran with such a VA examination.  The VA examiner must provide an opinion as to whether the Veteran's current sarcoidosis is related to his active duty service, to include his inservice exposure to Agent Orange.

Last, although the Veteran was provided with a VA examination addressing the etiology of his erectile dysfunction in May 2009, review of that examination report reflects that it is inadequate upon which to base an appellate decision.  Barr, 21 Vet. App. at 311 (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  Specifically, although the Veteran contends that his erectile dysfunction is related to his service-connected PTSD, the May 2009 VA examiner only addressed his contention that his erectile dysfunction is due to his service-connected diabetes mellitus.  Accordingly, the RO should provide the Veteran with a new VA examination addressing the etiology of his erectile dysfunction, to include as due to his service-connected PTSD.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his peripheral neuropathy of the bilateral upper extremities, sarcoidosis, and erectile dysfunction.  The RO must then attempt to obtain copies of the related medical records that are not already in the claims folder, to include all updated VA treatment records and all of the Veteran's records from the Social Security Administration.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the named records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  The RO must schedule the veteran for a VA neurological examination to determine whether he has peripheral neuropathy of the bilateral upper extremities, and if so, the etiology of his peripheral neuropathy.  The Veteran's claims file must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished, to include an EMG and a nerve conduction study.  Based upon a review of the entire claims file, to include the service and postservice medical records and the Veteran's contentions, the examiner must provide an opinion as to whether the Veteran currently has peripheral neuropathy of the bilateral upper extremities.  If the Veteran does have peripheral neuropathy of the bilateral upper extremities, the VA examiner must provide an opinion as to whether the peripheral neuropathy is related to the Veteran's active duty service, to include inservice exposure to Agent Orange.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report must be typed.

3.  The RO must afford the Veteran the appropriate VA examination to determine the nature and etiology of his sarcoidosis.  The Veteran's claims file must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon a review of the entire claims file, to include the service and postservice medical records and the Veteran's contentions, the examiner must provide an opinion as to whether the Veteran's sarcoidosis is related to his active duty service, to include his inservice exposure to Agent Orange.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report must be typed.

4.  The RO must afford the Veteran an appropriate VA examination to ascertain the etiology of his current erectile dysfunction.  The claims file and a copy of this remand must be provided to, and reviewed by, the VA examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the service and post-service medical evidence and all other evidence of record, including the Veteran's statements, the examiner must state whether any diagnosed erectile dysfunction is directly related to the Veteran's active duty service.  The VA examiner must consider the Veteran's statements regarding the symptoms that he experienced during service and since service discharge.  In addition, the VA examiner must provide an opinion as to whether the Veteran's current erectile dysfunction was caused or aggravated by his service-connected diabetes mellitus and PTSD.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to mere speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

5.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any of the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If any of the reports is deficient in any manner, the RO must implement corrective procedures at once. 

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated.  If any of the benefits sought on appeal remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


